SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedAugust 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-53011 KURRANT MOBILE CATERING, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-3902781 (State or other jurisdiction (IRS Employer File Number) of incorporation) 194 Hermosa Circle Durango, Colorado (Address of principal executive offices) (zip code) (970) 247-4980 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [ ]No [X] As ofAugust 31, 2009 registrant had outstanding 1,404,254 shares of the registrant's common stock. - 1 - FORM 10-Q KURRANT MOBILE CATERING, INC. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended August 31, 2009 Balance Sheet (Unaudited) 5 Statements of Operations (Unaudited) 6 Statements of Cash Flows (Unaudited) 7 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis and Plan of Operation 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 Item 4T. Controls and Procedures 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 22 23 Signatures - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to KURRANT MOBILE CATERING, INC. ITEM 1. FINANCIAL STATEMENTS KURRANT MOBILE CATERING, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter EndedAugust 31, 2009 - 3 - Kurrant Mobile Catering, Inc.
